DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendments and remarks filed on 08/26/2021. The amendments filed on 08/26/2021 have been entered. Accordingly Claims 1-2,4-12 and 14-20 are pending. The previous rejections of claims 1-2,4-12 and 14-20 have been withdrawn in light of Applicant’s amendments and remarks in the claim set filed 08/26/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura et. al. (U.S. 20090318809, December 24, 2009)(hereinafter, “Okamura”) in view of Chono et. al. (U.S. 20150320399, EFD November 20, 2013)(hereinafter, “Chono”), Jabri et. al. (U.S. 20080025583, January 31, 2008)(hereinafter, “Jabri”), Kishimoto (U.S. 20070112266, May 17, 2007)(hereinafter, “Kishimoto”) and Wong (U.S. 20150133786, EFD November 8, 2013)(hereinafter, “Wong”).
Regarding Claim 1, teaches: Okamura teaches:  An ultrasound diagnostic apparatus (Fig. 1, [0049]) comprising: 
 an ultrasound probe (Fig. 1, element 12, [0049]);  
a processor configured to transmit and receive an ultrasound beam to and from a subject using the ultrasound probe and converts a received signal output from the ultrasound probe into an image to generate a B-mode image of the subject (Fig. 1, element 23, B-mode processing unit, [0055], Fig. 1, element 25, an image generation unit, [0051], [0057-0058]; 
and to determine an imaging part of the subject using the B-mode image, the imaging part being an anatomical part (Fig. 10, element 201, target microstructure, [0104] and [0110-0112]); 
and an imaging condition memory that stores, in advance, (1) a plurality of imaging conditions for each part which are set for each of a plurality of the imaging parts, and (2) imaging conditions for part determination which are common to the plurality of imaging parts(“The internal memory part 29 stores a predetermined scan sequence, an exclusive program for realizing a microstructure extraction function according to each embodiment, a control program for performing an image generation and display process, diagnosis information (patient IDs, views by doctors, and so forth), a diagnosis protocol, transmission and reception conditions, a CFAR process control program, a body mark generation program, and other groups of data. Further, the internal memory part 29 is also used for storing images in the image memory 26 as necessary. The data in the internal memory part 29 can also be transferred to an external peripheral device via the interface part 30.” [0062]; “…based on correlative information between tomograms, an amount of movement in position of the ultrasonic probe 12 or similarity between the tomograms is calculated, and a tomogram frame interval suitable for extraction of a target microstructure is calculated based on the calculated result. Based on the tomogram 
with regards to limitations wherein the processor generates the B-mode image using (2) the imaging conditions for part determination stored in the imaging condition memory (Okamura teaches, Fig. 1, element 29, internal memory part, [0062]) 
and wherein the processor selects an imaging condition for each part corresponding to a determination result from (1) the plurality of imaging conditions for each part stored in the imaging condition memory when it is determined that the part determination has been completed, and generates the B-mode image using the selected imaging condition for each part (Okamura teaches: Fig. 10, element 201, target microstructure, [0104] and [0110-0112]), and a control processor that control operations of the ultrasound diagnostic system and implements programs to allow the system to function and perform image generation. The control processor implements a microstructure extraction function and a control program for performing image generation and display and performs operations or controls of the various processes [0061]. The extraction process is started when a group of necessary parameters are provided and the 
Okamura is silent with regards to the stored in advanced, imaging conditions for each part being used to generate the B-mode image.
Okamura does not teach: the imaging part being an anatomical part and to determine that the ultrasound probe is in a contact state with the subject in a case a certain structure is visualized in the B-mode image, and that the ultrasound probe is in an aerial emission state in a case no structure is visualized in the B-mode image;
And does not explicitly state:  wherein the processor generates the ultrasound image using the imaging conditions for part determination stored in the imaging condition memory when it is determined that the ultrasound probe has been changed from the contact state with the subject to the aerial emission state.
Chono in the field of ultrasound diagnosis imaging and control teaches with regards to using stored imaging conditions for generating ultrasound images for each part while the ultrasound probe is in contact with a tissue: “The image information database 141 used for obtaining a measurement position by the measurement position computation unit A 112 and the measurement position computation unit B 114 of the measurement position computation unit 110 is stored in the recording unit 140. The image information database 141 is stored such that a search is possible for each part, and data about the heart is stored in a large category 1412, and data about other parts, for example, a fetus, is stored in a large category 1414. In this way, pieces of data categorized into many large categories are stored corresponding to parts.” [0068]; “The flowchart of FIG. 3 illustrates a procedure of processing performed by operations of 
Jabri in the field of imaging and diagnostic systems teaches a knowledgebase that “…includes a plurality of clinical conditions, and a plurality of associated algorithms and a plurality of algorithm parameters for the plurality of clinical conditions.” [0026], as well as imaging data and clinical data: “The imaging data includes imaging type, protocol and/or technique information. The imaging data also includes images whose acquisition technique was optimized for detecting a specific clinical condition. The clinical data includes a repository of the subject's medical data, including the subject's personal medical history, current physical state and/or present medical condition. The clinical data may also include an electronic medical record (EMR) of the subject.” [0026]. As seen in Fig. 6 “The process 100 includes receiving or acquiring data from three inputs. The three inputs are clinical data on a subject from a clinical input 102, imaging data on the subject from an imaging input 106, and information from a structured knowledgebase 104. These inputs are directed to a rules engine 108. The rules engine 108 represents at least one computer software program executed by a processor. The 
Since Okamura has the hardware and software capabilities it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate in the processing capabilities of Okamura the capability of using stored in advance imaging conditions for generating ultrasound images and determine an imaging part being an anatomical part while the ultrasound probe is in contact with a tissue (i.e. contact state) as taught in the combination of Chono and Jabri to increase “…the reliability of measurement results based on an image of a subject, or a control method thereof.” (Chono, [0007]) and “to create one or more processed images based on a suspect clinical condition by selecting from a plurality of specific clinical conditions to be visually enhanced in the images through the user interface.” (Jabri, [0034])
Chono and Jabri do not teach determination of the ultrasound probe being in an aerial emission state or a contact state in a case a certain structure is visualized or not.

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the processor of the combination Okamura, Chono and Jabri to determine whether the ultrasound probe is in an aerial emission state or a contact state with the subject; and wherein the processor generates the ultrasound image using the imaging conditions for part determination stored in the imaging condition memory when it is determined that the ultrasound probe has been changed from the contact state with the subject to the aerial emission state as taught in Kishimoto “…to accurately judge that the probe is left in the air and suppress a rise in the temperature of the probe.” (Kishimoto, [0008]).
Kishimoto teaches variance comparisons between the region of interests to determine if the probe is in contact or aerial state. Variance is larger when the probe is left in the air rather than in contact with a subject. Kishimoto is silent to a certain structure is visualized in the contact state.
Wong in the field of ultrasound diagnostic systems and methods teaches determination that the ultrasound probe is in a contact state with the subject in a case a certain structure is visualized in the B-mode image, and that the ultrasound probe is in an aerial emission state in a case no structure is visualized in the B-mode image as seen in Figs. 2-3, [0031-0034][0046][0076][0079-0080]. “Decoupling of the transducer 12 from the patient is detected. Any detection technique may be used. In one embodiment, air adjacent to the transducer is detected from the scan data. Air may lack speckle, so a speckle threshold is applied to detect the air. In other embodiments, air is detected by a consistent lack of echo signals. Low backscatter may indicate air. A same signal for a sufficiently long time (e.g., 10 seconds) may indicate air. In other embodiments, motion of the probe is detected regardless of detecting any 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination Okamura, Chono, Jabri and Kishimoto to determine that the ultrasound probe is in a contact state with the subject in a case a certain structure is visualized in the B-mode image, and that the ultrasound probe is in an aerial 
Regarding Claim 2, the combination of references Okamura, Chono, Jabri, Kishimoto and Wong substantially teach the claim limitations as noted above.
Okamura teaches an ultrasound probe (Fig. 1, element 12, [0049]) and performing part determination using the ultrasound image and conditions (Fig. 10, element 201, target microstructure, [0104] and [0110-0112]). The control processor implements a microstructure extraction function and a control program for performing image generation and display and performs operations or controls of the various processes [0061]. The extraction process is started when a group of necessary parameters are provided and the instructions are given for the shift. The volume scan is acquired and stored. Representative value of a reference region with respect to each image is computed and used in performing the extraction to generate a plurality of difference images corresponding the image data [0090]. The extraction process if performed until an image freezes or an instruction to finish the mode is presented (see Fig. 8) [0092]. This process of change from extraction to freeze or finish is conducted gradually since the changes are not sporadic.
Okamura does not explicitly state: wherein the processor does not perform a part determination when it is determined that the ultrasound probe is in the aerial emission state and performs the part determination when it is determined that the ultrasound probe has been changed from the aerial emission state to the contact state with the subject.
Kishimoto in the field of ultrasound diagnostic systems and methods teaches a judging section, Fig. 1, element 22, that judges whether the probe is left in the air (i.e. aerial emission state) and a control section, Fig. 1, element 26, that outputs a command function to the transmit/receive section based on the signal from the judging section which is displayed (see Figs. 1 and 6) [0028-0029]. The probe when determined is in contact with the surface of the 
Since Okamura has the software and hardware capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Okamura the teachings of probe state determination to perform a function when the probe is in a contact state and not perform a function when in aerial emission as taught in Kishimoto “…to accurately judge that the probe is left in the air and suppress a rise in the temperature of the probe.” (Kishimoto, [0008]).
Regarding Claim 4, the combination of references Okamura, Chono, Jabri, Kishimoto and Wong substantially teach the claim limitations as noted above.
With regards to limitations: wherein the processor gradually changes the imaging conditions from the imaging conditions for part determination to the selected imaging condition for each when the part determination has been completed, Okamura further teaches: a part determination unit that determines an imaging part of the subject using the ultrasound image generated by the imaging unit (Fig. 10, element 201, target microstructure, [0104] and [0110-0112]), and a control processor that control operations of the ultrasound diagnostic system and implements programs to allow the system to function and perform image generation. The control processor implements a microstructure extraction function and a control program for performing image generation and display and performs operations or controls of the various processes [0061]. The extraction process is started when a group of necessary parameters are provided and the instructions are given for the shift. The volume scan is acquired and stored. Representative value of a reference region with respect to each image is computed and used in performing the extraction to generate a plurality of difference images corresponding the image data [0090]. The extraction process if performed until an image freezes or an instruction to finish 
Regarding Claim 5, the combination of references Okamura, Chono, Jabri, Kishimoto and Wong substantially teach the claim limitations as noted above.
With regards to limitation wherein the processor generates the B-mode image using the imaging condition for part determination, Okamura teaches: Fig. 10, element 201, target microstructure, [0104] and [0110-0112], and a control processor that control operations of the ultrasound diagnostic system and implements programs to allow the system to function and perform image generation. The control processor implements a microstructure extraction function and a control program for performing image generation and display and performs operations or controls of the various processes [0061]. The extraction process is started when a group of necessary parameters are provided and the instructions are given for the shift. The volume scan is acquired and stored. Representative value of a reference region with respect to each image is computed and used in performing the extraction to generate a plurality of difference images corresponding the image data [0090]. The extraction process if performed until an image freezes or an instruction to finish the mode is presented (see Fig. 8) [0092]. This process of change from extraction to freeze or finish is conducted gradually since the changes are not sporadic.
Okamura is silent with regards to the stored imaging conditions being used to generate the ultrasound image.
Okamura does not explicitly teach: wherein the processor generates the ultrasound image using the imaging conditions for part determination when it is determined that the ultrasound probe has been changed from the contact state with the subject to the aerial emission state and that the ultrasound probe is maintained in the aerial emission state for a predetermined set number of frames.

Since Okamura has the hardware and software capabilities it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate in the processing capabilities of Okamura the capability of using imaging conditions for generating 
Chono does not teach determination of the ultrasound probe being in an aerial emission state or a contact state with the subject
Kishimoto in the field of ultrasound diagnostic systems and methods further teaches a method for detecting if the probe has been left in the air (i.e. aerial emission state), based on the integrated value of the brightness of the image exceeding a threshold for a period of time or greater or when the calculated variance is greater than the set variance threshold. Otherwise when the integrated valueof brightness does not exceed the preset threshold or the computed variance is smaller than the set variance the processing step is repeatedly conducted [0039]. The judging section at the same time, “detects the brightness of the B image, the drive condition of the probe 10 (e.g., the transmission voltage relating to the transmitted ultrasonic wave, the number of transmitted waves, the repetition frequency, the transmission range of the ultrasonic beam, etc.) or the frame rate of the B image, is identified and saved as data in the storage section…” [0040]; “The drive condition saved in the processing of step 101 is matched with a drive condition (mode where the transmission voltage is high, mode where the number of transmitted waves is high, mode where the repetition frequency is large, mode where the scanning range of the ultrasonic beam is narrow, etc.) where a rise in the temperature of the probe 10 occurs that was actually measured beforehand in the design stage, or with the frame rate of the B image. On the basis of this matching result, the starting time (Tb) of the freezing of the ultrasonic wave transmission system is set.” [0042] (see Fig. 6).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination of Okamura and Chono to determine when the ultrasound probe has been changed from the contact state with the subject to the aerial emission state and maintain the ultrasound probe in the aerial emission state for a 
Regarding Claim 6, the combination of references Okamura, Chono, Jabri, Kishimoto and Wong substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein the processor generates the B-mode image using the imaging conditions for part determination when it is determined that the ultrasound probe has been changed from the contact state with the subject to the aerial emission state and that the ultrasound probe is maintained in the aerial emission state for a predetermined set number of frames, is substantially similar in scope with corresponding limitations recited in Claim 5 and is therefore, rejected under the same rationale.
Regarding Claim 7, the combination of references Okamura, Chono, Jabri, Kishimoto and Wong substantially teach the claim limitations as noted above.
Okamura further teaches: wherein the ultrasound probe includes a motion sensor that detects an amount of movement of the ultrasound probe (Fig. 10, element 101, microposition sensor, [0104]),
with regards to the limitations: and the processor generates the B-mode image using the imaging conditions for part determination when it is determined that the ultrasound probe has been changed from the contact state with the subject to the aerial emission state and the amount of movement of the ultrasound probe detected by the motion sensor is equal to or greater than a predetermined threshold value, Okamura teaches a control processor that control operations of the ultrasound diagnostic system and implements programs to allow the system to function and perform image generation [0061]. The microposition sensor detects amount of movement in position of the probe and calculates a frame interval appropriate for extraction of a target microstructure. Based on the movement information detected the process is changed to a 
Okamura does not teach changing from contact to aerial emission state based on a threshold value.
Kishimoto in the field of ultrasound diagnostic systems and methods further teaches a threshold corresponding to temporal change in the brightness of the images, if the delivered threshold exceeds the preset threshold for a certain period of time or greater it is determined as the probe is left in the air (i.e. aerial emission state) [0086].
Since Okamura has the software and hardware capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate changing from contact to aerial emission state based on a threshold value as taught in Kishimoto “…to accurately judge that the probe is left in the air and suppress a rise in the temperature of the probe.” (Kishimoto, [0008]).
Regarding Claim 8, the combination of references Okamura, Chono, Jabri, Kishimoto and Wong substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein the ultrasound probe includes a motion sensor that detects an amount of movement of the ultrasound probe, and the processor generates the B-mode image using the imaging conditions for part determination when it is determined that the ultrasound probe has been changed from the contact state with the subject to the aerial emission state and the amount of movement of the ultrasound probe detected by the motion sensor is equal to or greater than a predetermined threshold value, is substantially similar in scope with corresponding limitations recited in Claim 7 and is therefore, rejected under the same rationale.
Regarding Claim 9, the combination of references Okamura, Chono, Jabri, Kishimoto and Wong substantially teach the claim limitations as noted above.

 and generates the B-mode image from the received signal according to B-mode image generation conditions (image quality condition setting, [0064-0065]), 
and the imaging conditions include the ultrasound beam scanning conditions and the B-mode image generation conditions (image quality condition setting, [0064-0065]).
Regarding Claim 10, the combination of references Okamura, Chono, Jabri, Kishimoto and Wong substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein the processor transmits and receives the ultrasound beam according to ultrasound beam scanning conditions and generates the B-mode image from the received signal according to B-mode image generation conditions and the imaging conditions include the ultrasound beam scanning conditions and the B-mode image generation conditions, is substantially similar in scope with corresponding limitations recited in Claim 9 and is therefore, rejected under the same rationale.
Regarding Claim 11, the claim limitations are the intended usage of Claim 1, since the references cited in Claim 1 have system and methods capabilities, the limitations are as such rejected under the same rationale.
Okamura teaches: A method for controlling an ultrasound diagnostic apparatus including an ultrasound probe (Fig. 1, [0049]), the method comprising:
a step of transmitting and receiving an ultrasound beam to and from a subject using the ultrasound probe and converting a received signal output from the ultrasound probe into an image to generate an ultrasound image of the subject (Fig. 1, element 25, an image generation unit, [0051] and [0057-0058]) according to set imaging conditions (amount of movement of ultrasonic probe, [0104] and [0110-0112]);

Okamura is silent with regards to the stored in advanced, imaging conditions for each part being used to generate the B-mode image.
And does not explicitly state:  wherein the B-mode image is generated using the imaging conditions for part determination stored in the imaging condition memory when it is determined that the ultrasound probe has been changed from the contact state with the subject to the aerial emission state.
Chono in the field of ultrasound diagnosis imaging and control teaches with regards to using stored imaging conditions for generating ultrasound images for each part while the ultrasound probe is in contact with a tissue: “The image information database 141 used for obtaining a measurement position by the measurement position computation unit A 112 and the measurement position computation unit B 114 of the measurement position computation unit 110 is stored in the recording unit 140. The image information database 141 is stored such that a search is possible for each part, and data about the heart is stored in a large category 1412, and data about other parts, for example, a fetus, is stored in a large category 1414. In this way, pieces of data categorized into many large categories are stored corresponding to parts.” [0068]; “The flowchart of FIG. 3 illustrates a procedure of processing performed by operations of the control unit 170 and the components shown in FIG. 1. First, operation of the ultrasonic diagnostic device 100 starts in step S100, then in step S102, some information about the subject 2 is inputted, and furthermore some input necessary for generating and displaying an ultrasonic image is inputted, and an imaging condition and the like are also inputted. The examiner brings the probe 103 into contact with the subject 2, the ultrasonic signal generation unit 102 having the probe 103 sends and receives an ultrasonic signal to and from a body 
Jabri in the field of imaging and diagnostic systems teaches a knowledgebase that “…includes a plurality of clinical conditions, and a plurality of associated algorithms and a plurality of algorithm parameters for the plurality of clinical conditions.” [0026], as well as imaging data and clinical data: “The imaging data includes imaging type, protocol and/or technique information. The imaging data also includes images whose acquisition technique was optimized for detecting a specific clinical condition. The clinical data includes a repository of the subject's medical data, including the subject's personal medical history, current physical state and/or present medical condition. The clinical data may also include an electronic medical record (EMR) of the subject.” [0026]. As seen in Fig. 6 “The process 100 includes receiving or acquiring data from three inputs. The three inputs are clinical data on a subject from a clinical input 102, imaging data on the subject from an imaging input 106, and information from a structured knowledgebase 104. These inputs are directed to a rules engine 108. The rules engine 108 represents at least one computer software program executed by a processor. The processor receives clinical data, imaging data, information from the structured knowledgebase, and clinical-condition specific selection data from a user interface in order to select optimal enhancement algorithm with optimal parameters. The rules engine 108 accesses clinical data, imaging data and information from a structured knowledgebase. The clinical data may include clinical purpose information, for example, body parts, disease type, tracers used, screening, follow-up, diagnostic rule out, or differential diagnostic information. The imaging data may 
Since Okamura has the hardware and software capabilities it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate in the processing capabilities of Okamura the capability of using stored in advance imaging conditions for generating ultrasound images and determine an imaging part being an anatomical part while the ultrasound probe is in contact with a tissue (i.e. contact state) as taught in the combination of Chono and Jabri to increase “…the reliability of measurement results based on an image of a subject, or a control method thereof.” (Chono, [0007]) and “to create one or more processed images based on a suspect clinical condition by selecting from a plurality of specific clinical conditions to be visually enhanced in the images through the user interface.” (Jabri, [0034])
Chono and Jabri do not teach determination of the ultrasound probe being in an aerial emission state or a contact state in a case a certain structure is visualized or not.
Kishimoto in the field of ultrasound diagnostic systems and methods teaches with regards to the different states, aerial emission state and contact state: a judging section, Fig. 1, element 22, that judges whether the probe is left in the air (i.e. aerial emission state) and a control section, Fig. 1, element 26, that outputs a command function to the transmit/receive section based on the signal from the judging section which is displayed (see Figs. 1 and 6) [0028-0029]. The probe when determined is in contact with the surface of the subject drives a 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the processor of the combination Okamura, Chono and when it is determined that the ultrasound probe has been changed from the contact state with the subject to the aerial emission state as taught in Kishimoto “…to accurately judge that the probe is left in the air and suppress a rise in the temperature of the probe.” (Kishimoto, [0008]).
Kishimoto teaches variance comparisons between the region of interests to determine if the probe is in contact or aerial state. Variance is larger when the probe is left in the air rather than in contact with a subject. Kishimoto is silent to a certain structure is visualized in the contact state.
Wong in the field of ultrasound diagnostic systems and methods teaches determination that the ultrasound probe is in a contact state with the subject in a case a certain structure is visualized in the B-mode image, and that the ultrasound probe is in an aerial emission state in a case no structure is visualized in the B-mode image as seen in Figs. 2-3, [0031-0034][0046][0076][0079-0080]. “Decoupling of the transducer 12 from the patient is detected. Any detection technique may be used. In one embodiment, air adjacent to the transducer is detected from the scan data. Air may lack speckle, so a speckle threshold is applied to detect the air. In other embodiments, air is detected by a consistent lack of echo signals. Low backscatter may indicate air. A same signal for a sufficiently long time (e.g., 10 seconds) may indicate air. In other embodiments, motion of the probe is detected regardless of detecting any air. If the probe rotates away and/or moves away from the patient as shown by anatomy or speckle tracking, displacement away from the patient is detected. The ultrasound system continuously (e.g., real-time), periodically, or occasionally analyzes the acquired data to determine whether the transducer 12 is touching the patient. If the transducer transitions away from the patient, such as shown in FIG. 3, this transition is detected. The sonographer may be involved in conversation, may be examining other sensors or information in a patient room, or 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination Okamura, Chono, Jabri and Kishimoto to determine that the ultrasound probe is in a contact state with the subject in a case a certain structure is visualized in the B-mode image, and that the ultrasound probe is in an aerial emission state in a case no structure is visualized in the B-mode image as taught in Wong “…to accurately judge that the probe is left in the air and suppress a rise in the temperature of the probe.” (Wong, [0008]).
Regarding Claim 12, the combination of references Okamura, Chono, Jabri, Kishimoto and Wong substantially teach the claim limitations as noted above.
2 and is therefore, rejected under the same rationale.
Regarding Claim 14, the combination of references Okamura, Chono, Jabri, Kishimoto and Wong substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein the imaging conditions are gradually changed from the imaging conditions for part determination to the selected imaging condition for each part when the part determination has been completed, is substantially similar in scope with corresponding limitations recited in Claim 4 and is therefore, rejected under the same rationale.
Regarding Claim 15, the combination of references Okamura, Chono, Jabri, Kishimoto and Wong substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein the B-mode image is generated using the imaging conditions for part determination when it is determined that the ultrasound probe has been changed from the contact state with the subject to the aerial emission state and that the ultrasound probe is maintained in the aerial emission state for a predetermined set number of frames, is substantially similar in scope with corresponding limitations recited in Claim 5 and is therefore, rejected under the same rationale.
Regarding Claim 16, the combination of references Okamura, Chono, Jabri, Kishimoto and Wong substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein the B-mode image is generated using the imaging conditions for part determination when it is determined that the ultrasound probe has been changed from the contact state with the subject to the aerial emission state and that the ultrasound probe is maintained in the aerial emission state for a predetermined set number of 6 and is therefore, rejected under the same rationale.
Regarding Claim 17, the combination of references Okamura, Chono, Jabri, Kishimoto and Wong substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein an amount of movement of the ultrasound probe is detected and the B-mode image is generated using the imaging conditions for part determination when it is determined that the ultrasound probe has been changed from the contact state with the subject to the aerial emission state and the amount of movement of the ultrasound probe detected is equal to or greater than a predetermined threshold value, is substantially similar in scope with corresponding limitations recited in Claim 7 and is therefore, rejected under the same rationale.
Regarding Claim 18, the combination of references Okamura, Chono, Jabri, Kishimoto and Wong substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein an amount of movement of the ultrasound probe is detected and the B-mode image is generated using the imaging conditions for part determination when it is determined that the ultrasound probe has been changed from the contact state with the subject to the aerial emission state and the amount of movement of the ultrasound probe detected is equal to or greater than a predetermined threshold value, is substantially similar in scope with corresponding limitations recited in Claim 8 and is therefore, rejected under the same rationale.
Regarding Claim 19, the combination of references Okamura, Chono, Jabri and Kishimoto substantially teach the claim limitations as noted above.
Okamura further teaches: wherein the imaging conditions include ultrasound beam scanning conditions used to transmit and receive the ultrasound beam and B-mode image generation conditions used to generate the B-mode image from the received signal (transmission and reception conditions, [0062]; image quality condition setting, [0064]).
20, the combination of references Okamura, Chono, Jabri and Kishimoto substantially teach the claim limitations as noted above.
Okamura further teaches: wherein the imaging conditions include ultrasound beam scanning conditions used to transmit and receive the ultrasound beam and B-mode image generation conditions used to generate the B-mode image from the received signal (transmission and reception conditions, [0062]; image quality condition setting, [0064]). 

Response to Arguments
	Examiner respectfully disagrees combination of references Chono and Jabri do not teach imaging conditions. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As provided in the office action above, Chono teaches: “First, operation of the ultrasonic diagnostic device 100 starts in step S100, then in step S102, some information about the subject 2 is inputted, and furthermore some input necessary for generating and displaying an ultrasonic image is inputted, and an imaging condition and the like are also inputted. The examiner brings the probe 103 into contact with the subject 2, the ultrasonic signal generation unit 102 having the probe 103 sends and receives an ultrasonic signal to and from a body tissue, and processes the ultrasonic signal based on the received ultrasonic waves. This ultrasonic signal is sent to the ultrasonic image generation unit 106, and the ultrasonic image generation unit 106 generates an ultrasonic image that is a tissue image according to an inputted imaging condition. In other words, a target tissue image is extracted (step S104). The generated ultrasonic image is combined with other data by the output image generation unit 130 and displayed on the display unit 132 (step S106), and further stored in the storage area 1462 of the recording unit 140 (step S108).” [0072], and Jabri teaches a knowledgebase that “…includes a plurality of clinical conditions, and a plurality of associated algorithms and a 
Applicant’s arguments regarding the amended claim limitations are moot in view of the new grounds of rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMAL ALY FARAG/Examiner, Art Unit 3793                  

/JONATHAN CWERN/Primary Examiner, Art Unit 3793